Notice of Pre-AIA  or AIA  Status
1. 	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 

DETAILED ACTION
2.	This Office Action is in response to application filed 05/04/2020. Claims 1-6, 8-20, and 22 were previously pending. Claims 1-6, 8-20, and 22 are rejected. 

Information Disclosure Statement
3.	The information disclosure statements (IDS) submitted on 05/04/2020 are in compliance with the provisions of 37 CFR 1.97. Accordingly, the information disclosure statements are being considered by the examiner.

Claim Objections
4.	Claims 1, 8 are objected to because of the following informalities:  “terminal indicative of an access” in lines 5, 5 should be --terminal, indicative of an access”--.  
Appropriate correction is required.

Claim Rejections - 35 USC § 103
5.	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

5.1.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in 


5.2.	Claims 1-6, 8-11, 14-15. 19-20, and 22 are rejected under 35 U.S.C. 103 as being unpatentable over Sabella et al. (“Sabella”, US 2018/0183855 A1) in view of Safavi (US 2016/0050589).

Regarding Claim 1, Sabella discloses a method of operating a terminal, comprising: 
- transmitting, to a master control node of an edge computing architecture a configuration request message, the configuration request message being indicative of at least one of a predicted future connectivity status of the terminal indicative of an access network and a predicted future location of the terminal (Sabella, FIG.1, system 100A, UE 101, mobile edge hosts (MEH) 200, [0006, 38]: a Mobile Edge Computing (MEC) system 100A includes MEHs 200-1, 2002-2, 200-3; FIG.8, MEC orchestrator (MEC-O) 321, S802, [0139]: transmitting, a MEH parameters request (“configuration request”) to MEC-O 321 (“master control node”); [0088]: MEH parameters includes network capabilities and conditions);
- receiving, from the master control node, a configuration response message indicative of an edge computing system (Sabella, FIG.8, S816, [0140, 294]: receiving, from the MEC-O 321, MEH report (“configuration response”) including an selected MEH of the plurality of MEH for migrating of the various application tasks based on the network characteristics, the MEH parameters, and the application requirements), and 
- executing an edge computing application using the edge computing system (Sabella, FIG.8, AP 106, S822, [0151]: transfer AP 106 task to MEH 200-1 for executing).  
However, Sabella does not disclose
transmitting, to a master control node of an edge computing architecture a configuration request message, the configuration request message being indicative of at least one of a predicted future connectivity status of the terminal indicative of an access network and a predicted future location of the terminal.
Safavi discloses
transmitting, to a master control node of an edge computing architecture a configuration request message, the configuration request message being indicative of (Safavi, [0071]: network conditions may be estimated based on base station data, which includes cell identification (ID). For instance, availability of RATs (e.g. Wi-Fi, Bluetooth, etc.) may be calculated as a weighted sum probability calculated per RAT when each cell tower is visible. Combined Sabella, [0088]-Safavi, [0071] teaches or suggests the request message includes predicted future connectivity status of the terminal).
Before the effective filing date of the claimed invention, it would have been obvious for one of ordinary skill in the art to incorporate the “predict future connectivity” of Safavi into the invention of Sabella. The suggestion/motivation would have been to improve estimating or controlling another RAT’s connectivity in an ecosystem network (Safavi, [0071-73]).

Regarding Claim 2, Sabella-Safavi discloses the method of claim 1, wherein the configuration request message is transmitted upon commencing execution of the edge computing application (Sabella. FIG.4, mobile edge system 400, mobile edge computing applications (MEA) 336, [0075]: the mobile edge system 400 supports the instantiation of MEAs 336 on multiple MEHs 200 following a single instantiation request. Once instantiated, connectivity may be established between the UE 101 and the application instance).

Regarding Claim 3, Sabella-Safavi discloses the method of claim 1, wherein the configuration request message is transmitted in response to a change of the at least one of the connectivity status and the location (Sabella, FIG.1, ANs 111/112, AP106, UE 101, [0049]; Sabella FIG.7, offloader 732, [0137]:  offloader 732 identifies network characteristics of individual ANs 111/112, APs 106, UEs 101, etc.; identify MEH parameters of individual MEHs 200).  

Regarding Claim 4, Sabella-Safavi discloses the method of claim 1, further comprising: 
- executing the edge computing application using a source edge computing system (Sabella, FIG.8, AP 106, S802, [0141, 240]: the MEH parameters request includes the MEH identifiers/addresses (“source MEH”) from which to request MEH parameters to the MEC-O 321) and 
- implementing an inter-edge system relocation of the edge computing application from the source edge computing system to the edge computing system, the edge computing system thereby implementing a target edge computing system of the inter-edge system relocation (Sabella, FIG.8, AP 106, S822, [0151]: transfer AP 106 to MEH 200-1 for execution).  

Regarding Claim 5, Sabella-Safavi discloses the method of claim 1, wherein the predicted future connectivity status is indicative of at least one of an access network to become in range of the terminal (Safavi, [0070]: contextual information may be used in order to identify available point of attachments (PoAs)).

Regarding Claim 6, Sabella-Safavi discloses the method of claim 5, comprising: 
- determining said predicted future connectivity based on stored data indicative of historic connectivity or position of the terminal (Safavi, [0070]: contextual information may be used in order to identify available point of attachments (PoAs). Contextual information such as time, history, wireless network conditions, device location and motion may be determined and used to estimate network).  
	 
Regarding Claim 8, Sabella discloses a method of operating a master control node of an edge computing architecture, comprising: 
- receiving, from a terminal, a configuration request message, the configuration request message being indicative of at least one of a predicted future connectivity status of the terminal indicative of an access network and a predicted future location of the terminal (Sabella, FIG.1, system 100A, UE 101, mobile edge hosts (MEH) 200, [0006, 38]: a Mobile Edge Computing (MEC) system 100A includes MEHs 200-1, 2002-2, 200-3; FIG.8, MEC orchestrator (MEC-O) 321, S802, [0139]: transmitting, a MEH parameters request (“configuration request”) to MEC-O 321 (“master control node”); [0088]: MEH parameters includes network capabilities), 

- selecting an edge computing system from a plurality of candidate edge computing systems (Sabella, [0066]: MEC-O 321 evaluates the collect information including characteristics of the different APs and RATs (including channel state and backhaul state); and application parameters (computational needs, input/output characteristics and volume of exchanged data with the edge server and selects a best appropriate to initiate relocating), and 
- transmitting, to the terminal, a configuration response message indicative of the selected edge computing system (Sabella, FIG.8, S816, [0140]: receiving, from the MEC-O 321, MEH report to the UE 101).  
However, Sabella does not disclose
- receiving, from a terminal, a configuration request message, the configuration request message being indicative of at least one of a predicted future connectivity status of the terminal indicative of an access network and a predicted future location of the terminal.
Safavi discloses
- receiving, from a terminal, a configuration request message, the configuration request message being indicative of (Safavi, [0071]: network conditions may be estimated based on base station data, which includes cell identification (ID). For instance, availability of RATs (e.g. Wi-Fi, Bluetooth, etc.) may be calculated as a weighted sum probability calculated per RAT when each cell tower is visible. Combined Sabella, [0088]-Safavi, [0071] teaches or suggests the request message includes predicted future connectivity status of the terminal).
Before the effective filing date of the claimed invention, it would have been obvious for one of ordinary skill in the art to incorporate the “predict future connectivity” of Safavi into the invention of Sabella. The suggestion/motivation would have been to improve estimating or controlling another RAT’s connectivity in an ecosystem network (Safavi, [0071-73]).

Regarding Claim 9, Sabella-Safavi discloses the method of claim 8, further comprising: 
(Safavi, [0071]: the base station data may include fingerprinting data. For example, an ordered set of a multitude of visible cell towers reported by the client device may be used as contextual information to provide accurate results. It is obvious for one of ordinary skill in the art to update the registry of the set of candidate edge computing systems based on the base station data).  

Regarding Claim 10, Sabella-Safavi discloses the method of claim 9, wherein the control signaling comprises: 
one or more access networks associated with the respective edge computing system (Safavi, [0071]: the base station data may include fingerprinting data. For example, an ordered set of a multitude of visible cell towers reported by the client device may be used as contextual information to provide accurate results).

Regarding Claim 11, Sabella-Safavi discloses the method of claim 8, wherein the predicted future connectivity status is indicative of at least one of an access network to become in range of the terminal (Safavi, [0071]: the base station data may include fingerprinting data. For example, an ordered set of a multitude of visible cell towers reported by the client device may be used as contextual information to provide accurate results).
Regarding Claim 14, Sabella-Safavi discloses the method of claim 8, comprising: 
transmitting, to the selected edge computing system being the access network to become in range of the terminal, an instruction to prepare a shadow instance of an edge computing application for execution by the terminal, based on the configuration request message (Sabella, FIG.1, application server 130, [0040], FIG.8, AP 106, S822, [0151]: the UE 101 provides inputs for various functions of the AP 106, and the MEH 200-1 accesses those functions from memory or a remote storage (e.g., cloud storage or an application server 130).  

Regarding Claim 15, Sabella-Safavi discloses the method of claim 14, comprising: 
providing, to the selected edge computing system, context information of said edge computing application currently executed by the terminal using a source edge computing system different from the selected edge computing system (Sabella, FIG.1, application server 130, [0040], FIG.8, AP 106, S822, [0151]: the UE 101 provides inputs for various functions of the AP 106, and the MEH 200-1 accesses those functions from memory or a remote storage (e.g., cloud storage or an application server 130).  

Regarding Claim 19, Sabella-Safavi discloses the method of claim 8, wherein the edge computing system is selected further based on a preconfigured policy (Sabella, [0149-150]: selecting an optimal target MEH 200 may be based on a policy or configuration).  

Regarding Claim 20, Sabella-Safavi discloses the method of claim 19, wherein the policy comprises a security rule or an authorization rule defining access rights to edge computing systems for a plurality of subscribers (Sabella, [0140]: the MEH parameters includes a security level of each MEH 200, which may indicate possible authentication and/or authorization required to access a MEH 200).  

Regarding Claim 22, Sabella-Safavi discloses the method of claim 8, wherein at least one of the configuration request message and the configuration response message is indicative of a service identity of the edge computing application (Sabella,  [0240]: the MEH parameters request (“configuration request”) includes the MEH identifiers/addresses from which MEH to request MEH parameters to the MEC-O 321).

5.3.	Claims 12-13 and 16-18 are rejected under 35 U.S.C. 103 as being unpatentable over Sabella et al. (“Sabella”, US 2018/0183855 A1) in view of Safavi (US 2016/0050589) as applied to claim 8, and further in view of Weniger et al. (“Weniger”, US 2014/0301365 A1).

Regarding Claim 12, Sabella-Safavi discloses the method of claim 8 as set forth above, further comprising: 
- receiving, from a source edge computing system, context information of an edge computing application executed by the terminal using the source edge computing system different from the selected edge computing system (Sabella, FIG.1, application server 130, [0040], FIG.8, AP 106, S822, [0151]: the UE 101 provides inputs for various functions of the AP 106, and the MEH 200-1 accesses those functions from memory or a remote storage (e.g., cloud storage or an application server 130)).
However, Sabella-Safavi does not disclose
- transmitting, to the selected edge computing system, the context information.
Weniger discloses 
- transmitting, to the selected edge computing system, the context information (Weniger, FIG.8, S805, [0081]:  transmitting the received information from context transfer manager 1 (CTM1) (“source MEH”) of radio access domain AN1 to CTMi (“selected MEH”) of radio access domain ANi).  
Before the effective filing date of the claimed invention, it would have been obvious for one of ordinary skill in the art to incorporate the “inter-domain context transfer” of Weniger into the invention of Sabella-Safavi. The suggestion/motivation would have been to improve inter-domain context transfer for heterogeneous mobile network by collecting context information from a source entity within source access network, transmitted the collected context information to a context transfer manager within target access network for transmitting the context information to the target entity (Weniger, Abstract, [0003-4, 25).

Regarding Claim 13, Sabella-Safavi discloses the method of claim 8 as set forth above, further comprising:
- receiving, from (Sabella, FIG.4, MEH 200, [0072]: translates tokens representing UEs in the traffic rules into specific IP addresses).
However, Sabella-Safavi does not disclose

Weniger discloses 
- transmitting, to the selected edge computing system, the token (Weniger, FIG.8, S805, [0081]:  transmitting the received information from context transfer manager 1 (CTM1) (“source MEH”) of radio access domain AN1 to CTMi (“selected MEH”) of radio access domain ANi).  
Before the effective filing date of the claimed invention, it would have been obvious for one of ordinary skill in the art to incorporate the “inter-domain context transfer” of Weniger into the invention of Sabella-Safavi. The suggestion/motivation would have been to improve inter-domain context transfer for heterogeneous mobile network by collecting context information from a source entity within source access network, transmitted the collected context information to a context transfer manager within target access network for transmitting the context information to the target entity (Weniger, Abstract, [0003-4, 25).

Regarding Claim 16, Sabella-Safavi discloses the method of claim 15 as set forth above, wherein providing includes: 
- receiving said context information from the source edge computing system (Sabella, [0151]: receiving various functions of the AP 106 from source MEH).
However, Sabella-Safavi does not disclose
- transmitting the context information to the selected edge computing system.
Weniger discloses 
- transmitting the context information to the selected edge computing system (Weniger, FIG.8, S805, [0081]:  transmitting the received information from context transfer manager 1 (CTM1) (“source MEH”) of radio access domain AN1 to CTMi (“selected MEH”) of radio access domain ANi).  
Before the effective filing date of the claimed invention, it would have been obvious for one of ordinary skill in the art to incorporate the “inter-domain context transfer” of Weniger into the invention of Sabella-Safavi. The suggestion/motivation would have been to improve inter-domain context transfer for heterogeneous mobile network by collecting context information from a source entity within source access (Weniger, Abstract, [0003-4, 25).

Regarding Claim 17, Sabella-Safavi discloses the method of claim 15 as set forth above, wherein providing includes: 
- receiving a token of said context information from (Sabella, FIG.4, MEH 200, [0072]: translates tokens representing UEs in the traffic rules into specific IP addresses).
However, Sabella-Safavi does not disclose
- transmitting the token to the selected edge computing system.  
Weniger discloses 
- transmitting the token to the selected edge computing system (Weniger, FIG.8, S805, [0081]:  transmitting the received information from context transfer manager 1 (CTM1) (“source MEH”) of radio access domain AN1 to CTMi (“selected MEH”) of radio access domain ANi).  
Before the effective filing date of the claimed invention, it would have been obvious for one of ordinary skill in the art to incorporate the “inter-domain context transfer” of Weniger into the invention of Sabella-Safavi. The suggestion/motivation would have been to improve inter-domain context transfer for heterogeneous mobile network by collecting context information from a source entity within source access network, transmitted the collected context information to a context transfer manager within target access network for transmitting the context information to the target entity (Weniger, Abstract, [0003-4, 25).

Regarding Claim 18, Sabella-Safavi-Weniger discloses the method of claim 12, wherein the context information comprises at least one of: 
control data of the edge computing application (Sabella, FIG.8, S816, [0140]: a reuse degree of computational (MEC) resources, which may indicate whether a MEH 200 is only connected to an AP or, to multiple APs of the same RAT or different RATs; [0141]: include various identifiers and/or network addresses of the MEHs 200-1 and 200-3 in association with the MEH parameters).

Regarding Claim 16, Sabella-Safavi discloses the method of claim 15 as set forth above, wherein providing includes: 
- receiving said context information from the source edge computing system (Sabella, [0151]: receiving various functions of the AP 106 from source MEH).
However, Sabella-Safavi does not disclose
- transmitting the context information to the selected edge computing system.
Weniger discloses
- transmitting the context information to the selected edge computing system (Weniger, FIG.8, S805, [0081]:  transmitting the received information from context transfer manager 1 (CTM1) (“source MEH”) of radio access domain AN1 to CTMi (“selected MEH”) of radio access domain ANi).  
Before the effective filing date of the claimed invention, it would have been obvious for one of ordinary skill in the art to incorporate the “inter-domain context transfer” of Weniger into the invention of Sabella-Safavi. The suggestion/motivation would have been to improve inter-domain context transfer for heterogeneous mobile network by collecting context information from a source entity within source access network, transmitted the collected context information to a context transfer manager within target access network for transmitting the context information to the target entity (Weniger, Abstract, [0003-4, 25).


Conclusion
6.	The prior art made of record and not relied upon is considered pertinent to applicant’s disclosure.
Huang, US 2020/0296653 A1, Method, performed by communication node, for integrating a mobile network with an edge computing system, involves determining that communications are to be performed at edge computing system in accordance with edge computing parameters.
Mehrabanzad et al., US 2016/0330746 A1: Method for predictive learning in network node of network, involves pre-populating user access information in network node based on 

7.	Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, BRIAN J GILLIS can be reached on (571) 272-7952.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/C.L/Examiner, Art Unit 2446

/BRIAN J. GILLIS/Supervisory Patent Examiner, Art Unit 2446